COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Charles Davis v. The State of Texas

Appellate case number:    01-13-00175-CR

Trial court case number: 1339915

Trial court:              178th District Court of Harris County

Date motion filed:        December 23, 2013

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Justice Laura Carter Higley
                   Acting for the Court

Panel consists of: Justices Keyes, Higley, and Massengale


Date: January 23, 2014